DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Papers filed on 06/01/20 have been received.  Claims 1-20 are present for examination. The Information Disclosure Statement has been considered on the merits.
Allowable Subject Matter
Claims 1-20 are allowed.   The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a method comprising: determining a plurality of test resources of a test platform that are performing a test of memory components; receiving an indication that a particular test resource of the plurality of test resources of the test platform has failed, wherein the particular test resource has failed while performing a portion of the test of memory components; and performing, by a processing device, a remaining portion of the test of memory components based on the indication that the particular test resource of the test platform has failed.    The prior art of record also fails to teach or suggest a non-transitory computer readable medium comprising instructions, which when executed by a processing device, cause the processing device to perform operations comprising: determining a plurality of test resources of a test platform that are performing a test of memory components; receiving an indication that a particular test resource of the plurality of test resources of the test platform has failed, wherein the particular test resource has failed while performing a portion of the test of memory components; and performing a remaining portion of the test of memory components based on the indication that the particular test resource of the test platform has failed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

02/18/2021

/SON L MAI/Primary Examiner, Art Unit 2827